Citation Nr: 1455213	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital from April 1, 2009, to April 3, 2009.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to April 1978. 

This case comes to the Board of Veterans' Appeals (Board) from June 2009 and October 2009 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Albany, New York, which approved reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital for March 31, 2009, but denied payment or reimbursement of unauthorized medical expenses from April 1, 2009, to April 3, 2009.  In January 2013 and July 2013, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran was admitted for a medical emergency on March 31, 2009.  

2.  The Veteran was not stabilized until April 3, 2009.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital from April 1, 2009, to April 3, 2009, are met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2014).  

In this case, the Veteran's treatment at the non-VA facility was not authorized in advance, and he does not so contend.  Thus, it must be determined whether he was otherwise entitled to payment or reimbursement under either 38 U.S.C.A. § 1728 or § 1725.  

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, effective October 10, 2008.  Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The care rendered in this case was provided after October 10, 2008, thus the amended version of the statute will be applied to this claim.  

Under 38 U.S.C.A. § 1728, VA may reimburse Veterans for unauthorized medical expenses incurred at non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) for any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2014).

Payment or reimbursement for emergency services for nonservice-connected conditions at non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and its implementing regulations under 38 C.F.R. §§ 17.1000-17.1002 (2014).  To be eligible for reimbursement, the Veteran has to meet all of certain enumerated conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.

38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).

In this case, the Veteran sought emergency medical care at Canton-Potsdam Hospital on March 31, 2009.  He was admitted and discharged on April 3, 2009.  

After review, the Board finds that the Veteran is not entitled to payment or reimbursement under 38 U.S.C.A. § 1728.  The services rendered were not for a service-connected disability, or one associated with a service-connected disability.  He does not have a total disability, permanent in nature, resulting from a service-connected disability.  He was not participating in a rehabilitation program.

The remaining question then is whether the Veteran is entitled to payment or reimbursement under 38 U.S.C.A. § 1725.  The Board notes that the only condition listed in 38 C.F.R. § 17.1002 that is in contention is regarding the continuation of the medical emergency.

The Veteran has been paid or reimbursed for medical expenses incurred at Canton-Potsdam Hospital on March 31, 2009.  Thus, the Board observes that the Veteran was admitted for a medical emergency.  The question now becomes whether that medical emergency continued until his discharge on April 3, 2009.  

The Veteran was admitted to Canton-Potsdam Hospital on March 31, 2009, with complaints of left neck swelling and difficulty swallowing.  The diagnosis was of left neck abscess versus tumor.  He was started on intravenous antibiotics and was to undergo bloodwork in the morning.  An ENT (ear, nose, and throat) consult was also scheduled.

On April 1, 2009, the Veteran reported developing a severe headache overnight so a CT scan of the brain was ordered due to his history of brain tumor.  He was seen by an ENT specialist.  The consult record shows that a CT scan of the cervical soft tissues on March 31st revealed significant swelling of the left deep cervical soft tissues with phlegmon and possible early abscess formation.  The ENT specialist noted the Veteran's report of improvement in swallowing and decrease in size of the neck swelling but observed that the swelling was still quite significant.  Nasopharyngeal laryngoscopy found no abnormalities.  The ENT specialist provided a diagnosis of cervical lymphadenitis that progressed to phlegmon and possible early abscess formation that appeared to be responding to antibiotic therapy.  The ENT specialist recommended continued treatment with intravenous antibiotics and observation for improvement or worsening.  The specialist noted that the Veteran could probably be switched to oral antibiotics and treatment on an outpatient basis once the mass started to show some softening and decrease in size, but a repeat CT of the cervical soft tissues should be performed if the Veteran did not show good response to treatment.

The Veteran also underwent a CT scan of the brain on April 1st.  The findings were reported on April 2, 2009, and showed no signs of any space occupying lesions or any acute abnormalities or any local tumor recurrences.

On the morning of April 2, 2009, the Veteran reported that his neck mass felt smaller and he was feeling well with no headache.  He was to continue with intravenous antibiotics until the mass softened up a bit and he clinically improved, probably two or three more days, and then was to be sent home with oral antibiotics.

The Veteran was discharged on the morning of April 3, 2009.  He was to go home and take oral antibiotics for seven days.  He was to call with any new symptoms or worsening.

In a June 2012 statement, a VA physician opined that the Veteran could have been transferred safely to a VA facility on April 1, 2009, for continuation of medical treatment.  The physician explained that progress notes from that day indicated the Veteran was being treated for an infection that was responding to intravenous antibiotics, his airway was not obstructed, he was swallowing normally, and he had stable vital signs and was being cared for on a general medical floor.  However, as that opinion may not have been based on a review of all the treatment records from the Veteran's hospitalization, the Board requested a supplemental opinion.

In an August 2013 statement, another VA physician reviewed all of the treatment records from the Veteran's hospitalization and recommended approval of partial payment or reimbursement of the Veteran's medical expenses through April 1, 2009.  The physician explained that the Veteran was clinically improving with the mass decreasing in size and the ENT consult with laryngoscopy on that date showing no mass.  The physician stated that the Veteran was stable for transfer at that point.  

In an August 2013 supplemental statement of the case, the VAMC continued to deny the Veteran's claim for payment or reimbursement of unauthorized medical expenses for the entire period on appeal.

Initially, while the VAMC continued to deny the Veteran's claim, based on the August 2013 VA medical opinion, the Board finds that the Veteran is entitled to payment or reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital on April 1, 2009.  The VA physician opined that the Veteran's medical expenses should be paid through April 1, 2009, as that is the date on which he was stable for transfer.  Thus, the remaining question is whether the Veteran is entitled to payment or reimbursement of unauthorized medical expenses incurred from April 2, 2009, to April 3, 2009.

Considering the evidence above, the Board observes that the Veteran received continuous medical treatment for his left neck mass until his discharge on April 3, 2009, and while his condition was improving, observation was recommended on April 1 and the need for further hospital care was noted on April 2.  Of particular note, on April 2, the physician observed that the Veteran was to continue with intravenous antibiotics until he clinically improved, probably two or three more days.  It appears that the Veteran's condition clinically improved sooner than expected as he was discharged the next morning with the previously planned orders to take oral antibiotics.

The Board acknowledges the August 2013 VA physician's opinion that the Veteran was stable for transfer to a VA or other Federal facility on April 1, based in part on the decreasing in size of the left neck mass.  However, the treatment records from the Veteran's hospitalization show the private physicians' recommendations for continued hospital care and observation until the mass started to show a decrease in size and some softening.  Of particular note, the ENT specialist indicated that the size of the mass was still quite significant on April 1.  The Board observes that such recommendations and findings suggest the existence of a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.

Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that he was not stabilized until April 3, 2009.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, payment or reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital from April 1, 2009, to April 3, 2009, is warranted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital from April 1, 2009, to April 3, 2009, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


